Citation Nr: 0908503	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  97-15 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION


The Veteran had active service in the United States Army from 
October 1970 to October 1973, to include duty in Thailand in 
support of the war in Vietnam.  
This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The case has been before the Board previously, 
and was denied in a July 2002 decision.  That decision was 
appealed to the United States Court of Appeals for Veterans 
Claims who, pursuant to a joint motion for remand, vacated 
the decision in an April 2003 order.  The Board remanded the 
claim to effectuate the Court's remand in November 2003.  The 
claim is again before the Board, and is ripe for appellate 
review.    


FINDING OF FACT

There is ample psychiatric evidence of record that shows that 
the Veteran has been diagnosed with PTSD and such has been 
linked by competent evidence to his alleged in-service 
stressors while serving in Thailand during the Vietnam War; 
however, he did not engage in combat or service in a combat 
zone and none of his alleged in-service stressors are 
verified by the evidence of record.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  See 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  Initially, the 
Court of Appeals for Veterans Claims (Court) remanded the 
decision so that appropriate notice could be provided to the 
Veteran.  In letters dated March 2004, August 2005, February 
2007, and November 2008, remedial notice to the Veteran was 
provided regarding what was necessary to substantiate his 
claim for service connection.  A supplemental statement of 
the case dated in November 2008 re-adjudicated the claim 
after this notice had been afforded, curing any defect as to 
the timing of notice. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

With respect to the Dingess requirements, the veteran was not 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claim be granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Such deficiency is, however, moot in 
this instance, as the decision below represents a denial of 
service connection, making the notification regarding a 
rating and effective date unnecessary.  Id.  

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  He 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
Veteran.  The service treatment records and numerous clinical 
records are available.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  

In this case, multiple VA examinations have diagnosed the 
Veteran with PTSD, and such disorder has been is linked to 
alleged in-service stressors.  The primary impediment to a 
grant of service connection is the absence of a verified in-
service stressor upon which the diagnosis was based.  Under 
these circumstances, there is no duty to provide another 
examination or to obtain a psychiatric opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).   

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

In addition to the general rules of service connection noted 
above, service connection for PTSD medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

Analysis

The Veteran contends that he developed PTSD as a result of 
his exposure to several stressful incidents occurring while 
in service with the U.S. Army.  He specifically asserts that 
his duties while serving in Thailand required him to 
investigate potential "black market" sales of U.S. 
government property (gasoline) by Thai nationals, and that 
the individual who held this position before him, identified 
as V.B. by the Veteran, was injured and hospitalized with 
several other soldiers in an alleged car bomb attack.  He 
further claims that this attack was in retaliation for 
reporting illegal activities to higher command and upon 
hearing that the attack took place, he was in fear of his 
life and subjected to threats from superior officers.  The 
Veteran also alleges that while serving in Thailand, he was 
involved with casualty reporting that included having contact 
or witnessing deceased military personnel while serving in an 
administrative capacity.  

While the service personnel record show that the Veteran 
received a Vietnam Service Medal, it is apparent that he did 
not service on the ground in Vietnam and it is not contended 
otherwise.  The Veteran had active duty in Thailand, a part 
of the Southeast Asia Theater of Operations.  His DD Form 214 
reflects that his military occupational specialty (MOS) was 
clerk/typist.  

Regarding a current diagnosis, the Veteran has been diagnosed 
as having PTSD related to his military service.  Such 
diagnoses occur at least as early as 1996, and are reflected 
in various clinical, examination, and social work reports.  
The Board does not dispute the diagnosis and there is 
sufficient competent evidence of a link to alleged in-service 
stressors.  The question that remains is whether or not any 
of the claimed stressors can be verified.  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, as in this 
case, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, while the question of whether 
a stressor was of sufficient gravity to cause or support a 
diagnosis of post- traumatic stress disorder is a question of 
fact for medical professionals, whether the evidence 
establishes the occurrence of stressors is a question of fact 
for adjudicators.  As such, the Board must determine if the 
alleged stressors are corroborated by the evidence of record.  
See 38 C.F.R. § 3.304(f).  

The Veteran has submitted a transfer order of the soldier 
V.B., which does indicate a transfer to a hospital.  What is 
not established by these records, which also include the 
other two soldiers allegedly involved in the car bombing, is 
if there was in fact a car bombing to which either the 
Veteran witnessed, or, that caused him to feel fear due to 
his newly assigned investigative duties.  The records 
obtained by the service department do not identify a car 
bombing occurring in 1972 as claimed by the Veteran.  The 
hospitalization reports were submitted by the service 
department along with field reports by an unrelated Special 
Forces unit serving in Thailand and a review of criminal 
investigations occurring in the Army during the alleged time 
period.  It is not established that the soldiers in the 
hospital report served with the Veteran, and the existence of 
a car bombing or other attack is found nowhere in 
documentation received from the U.S. Army.  Indeed, the 
response from the U.S. Army indicated that the Criminal 
Investigative Division (or any other Army investigative body) 
did not have any reports of an alleged car bombing.  

The Board notes that Veteran, in the filing of his initial 
claim, did not identify the injured soldier as V.B or name 
the other soldiers supposedly involved in the alleged 
incident at that time.  Indeed, it appears that only after 
the hospitalization reports and other documentation were 
supplied by the service department, relating to individual 
soldiers who were injured in Thailand during the alleged 
period in 1972, did the Veteran identify the alleged car 
bombing victims by name.  In subsequent correspondence, the 
Veteran identifies the victims of the alleged attack by name; 
however, there is nothing to document that these men were 
involved in a bombing incident.  Indeed, all that is 
established is that the individuals listed in the service 
department records were hospitalized in Thailand, and were 
members of the U.S. Army Support Activity in Thailand.  The 
Veteran was informed that he had a right to contact these 
individuals to acquire "buddy statements" as to the nature 
of the hospitalization; however, as of this date, he has yet 
to do so.  He further has not provided any "buddy 
statements" which might serve to show that he was the 
subject of threats or retaliation by his superior officers as 
a result of his investigative duties.   

Regarding the Veteran's allegation of performing casualty 
clearing duty which exposed him to the remains of soldiers, 
the Board must note that there is nothing of record to 
indicate that this occurred.  The Veteran served as a clerk-
typist in Thailand, and while there was support activity 
occurring in this region, there was no conflict being fought 
in that nation as was the case in Vietnam.  Hospitalization 
reports by the service department do show that some soldiers 
were hospitalized; however, it is not indicated that the 
Veteran specifically aided these men or in any other way 
dealt with the processing of casualties.  The record does not 
confirm that the Veteran was involved in this type of duty, 
and he has not identified any evidence that would confirm 
such duty.  

In summation, while there is competent psychiatric evidence 
of record that shows that the Veteran has been diagnosed with 
PTSD linked to alleged in-service stressors, he did not 
engage in combat or serve in a combat zone and none of his 
alleged in-service stressors have been verified by the 
evidence of record.  The Veteran has not supplied any "buddy 
statements" which would put him either as a successor to a 
high risk job involving threat to his life, or as a casualty 
clearing soldier.  The Veteran served in Thailand in a 
support capacity; however, here is simply no service record 
or other credible evidence to confirm any of his alleged 
stressors.  As this is the case, the claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim. 38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).
 

ORDER

Service connection for PTSD is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


